              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 20-CR-159-JPS-JPS
 v.

 DAMARIYAH J. EMERSON,
                                                                  ORDER
                      Defendant.


       On September 9, 2020, the grand jury returned a three-count

indictment, in which it charged Defendant with violations of 18 U.S.C. §§ 2,

922(g)(1), 924(a)(2) and (c)(1)(A)(ii), and 2119(1). (Docket #6). On October

20, 2020, the parties entered into a plea agreement as to Counts One and

Two of the Indictment; the Government agreed to dismiss the remaining

count at sentencing. (Docket #11).

       The parties appeared before Magistrate Judge Nancy Joseph on

November 9, 2020 for a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #13). Defendant pleaded guilty to Counts One and

Two of the Indictment. (Id.) After cautioning and examining Defendant

under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Judge Joseph determined that the guilty plea was knowing and

voluntary and that the offenses charged were supported by an independent

factual basis containing each of the essential elements of the offenses.

(Docket #14 at 1).

       Thereafter,   Magistrate    Judge   Joseph   filed   a   Report   and

Recommendation, recommending that: (1) Defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3)



  Case 2:20-cr-00159-JPS Filed 12/11/20 Page 1 of 2 Document 16
Defendant be adjudicated guilty and have a sentence imposed accordingly.

(Id.). Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Criminal Procedure 59(b), the parties were advised that

written objections to that recommendation, or any part thereof, could be

filed within fourteen days of the date of service of the recommendation.

(Id. at 2). To date, neither party has filed such an objection. The Court has

considered Magistrate Judge Joseph’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #14) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 11th day of December, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00159-JPS Filed 12/11/20 Page 2 of 2 Document 16
